By the Honorable District Attorney the State files a motion *Page 91 
for rehearing urging that the opinion in this case is contrary to Brown v. State, 129 Tex.Crim. R., 83 S.W.2d 678, and Douglass v. State, 132 Tex.Crim. R., 103 S.W.2d 745. It will be noted that in the cases mentioned the girls who were the objects of the assaults were resisting the advances being made, while in this case the little girl seemed to be submissive to appellant's advances, notwithstanding which the evidence fails to show that he ever made any effort to insert his privates into hers. He had opportunity to do this before the approach of a party interrupted his lascivious conduct. His acts cannot be too severely condemned but we still are of opinion they fell short of assault to rape.
The State's motion for rehearing is overruled.